DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 Notice of Amendment
	In response to the amendment filed February 7, 2022, amended claims 1, 11, 37, 40, 46 and 48; canceled claims 45 and 47; and new claims 49-51 are canceled The following new and reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-7, 10, 14-17, 19-20, 25, 29, 36, 42-43 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2013/0006055 to Goldfarb et al.  
In regard to claim 1, Banik et al. disclose a system, comprising: a hand control 26/80 (See paragraph 0064) electrically and mechanically coupled to a semi-rigid endoscope 20, the hand control comprising an input port 28 configured to receive irrigant fluid (See paragraph 063), and the semi-rigid endoscope, comprising: a proximal portion extending from the hand control, the proximal portion being configured to rotate relative to the hand control about a longitudinal axis (See Fig. 3c and paragraph 0085); a flexible tip 22 extending directly from the proximal portion, wherein the flexible tip is configured to move relative to the proximal portion along a lateral direction that is perpendicular to the longitudinal direction, and wherein the flexible tip is configured to move relative to the proximal portion along a transverse direction that is perpendicular to both the longitudinal and lateral directions, and wherein the hand control is configured to direct movement of the flexible tip along the lateral and transverse directions (see paragraphs 0063-0067); at least one lumen in fluid communication with the input port, the at least one lumen being configured to transfer irrigant fluid to and from the flexible tip (See Figs. 3a-c); a baffle 414/456 at the flexible tip, wherein the baffle is configured  the at least one sensor is configured to detect radiation within a field of view extending from the flexible tip (see Figs. 6d-c and paragraphs 0084, 0154-0158). Banik et al. disclose that a proximal portion of the insertion shaft has a higher torsional stiffness but are silent with respect to explicitly disclosing the proximal portion as being rigid. Campos teaches of an analogous endoscope wherein the insertion shaft comprises a rigid proximal section 51 (See Fig. 1 and paragraph 0048). It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion shaft of Banik et al. to include a rigid proximal portion to provide greater stability and stiffness to the endoscope and aid in insertion thereof during a surgical procedure as taught by Campos.
With further respect to claims 1 and 49-50, Banik et al. discloses swivel joints to enable rotation of the endoscope shaft, but are silent with respect to the rigid proximal portion of the endoscope configured to be mechanically rotated by the hand control about a longitudinal axis.   Goldfarb et al. teach of an analogous endoscopic device comprising a proximal dial 110 disposed on the handle for controlling rotation of the endoscope shaft (See Figs. 6-9 and paragraphs 0070-0071).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the hand control of Banik et al. and Campos to include a rotation actuator to enable a user to selectively rotated the endoscope insertion shat thus allowing the endoscope to view its surrounding in a full 360 degrees of rotation as taught by Goldfarb et al.
In regard to claim 3, Banik et al. disclose a system, wherein the flexible tip comprises a plurality of segments 880a-c configured to flex along both the lateral and transverse directions (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 4, Banik et al. disclose a system, wherein the flexible tip defines a distal portion and a proximal portion spaced along the longitudinal direction from the distal portion, wherein said distal and proximal portions of the flexible tip have a rate or range of curvature and are sequential or synchronous (see Figs. 8, 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 6, Banik et al. disclose a system, wherein the at least one sensor comprises an integrated circuit chip (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 7, Banik et al. disclose a system, wherein the radiation is electromagnetic radiation, and the at least one sensor is configured to detect electromagnetic radiation having a frequency extending from gamma to infrared frequencies or within the spectrum visible to humans (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 10, Banik et al. disclose a system, as modified by Campos, wherein the semi-rigid endoscope is configured to visualize an interior region of a nose or sinus cavity (see paragraph 0054). The endoscope of Campos is disclosed as having an outer diameter of 2.5 mm and thus it is undoubtedly “configured to” visualize an interior region of the nose or sinus cavity as claimed.
In regard to claim 14, Banik et al. disclose a system, further comprising at least one light emitting diode 484, 486 coupled to the flexible tip and electrically coupled to a 
In regard to claim 15, Banik et al. disclose a system, further comprising: a first guide wire 890a; and a second guide wire 890d opposite the first guide wire, wherein when one of the first or second guide wires tightens and the other of the first or second guide wires relaxes, the flexible tip curves towards the first or second guide wire that is tightened; and a first linkage 880a having a distal surface and a proximal surface; and a second linkage 880b having a distal surface and a proximal surface, the second linkage being disposed proximal to the first linkage such that the distal surface of the second linkage is operably coupled to the proximal surface of the first linkage, wherein the first and second linkages each include a locking device that is configured to lock the first linkage relative to the second linkage when they move relative to each other to lock the flexible tip at a curvature (see Figs. 19-b, 20a-b and paragraphs 0081-0083, 0184-0187).
In regard to claim 16, Banik et al. disclose a system, further comprising a third linkage 880c having a distal surface and a proximal surface, the third linkage being disposed proximal to the second linkage and wherein the flexible tip moves at either the first linkage, the second linkage, and/or the third linkage, (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 17, Banik et al. disclose a system, wherein the locking device comprises: at least one protrusion that protrudes from an opposing surface of each of the first and second linkages; and at least one recess that recedes in to an adjacent surface of each of the first and second linkages, the at least one recess configured to 
In regard to claim 19, Banik et al. disclose a system, further comprising a screen electrically coupled to the hand control and the at least one sensor (see Figs. 1c-d), wherein the screen is configured to display an image that is based upon a digital signal from the at least one sensor, and wherein the hand control is configured to adjust, invert, and/or rotate the image displayed on the screen (see paragraphs 0065, 0072).
In regard to claim 20, Banik et al. disclose a system, wherein the system is configured to reorient the image when the semi-rigid endoscope is retroflexed more than 90 degrees (see paragraphs 0065, 0072, 0078-0084).
In regard to claim 25, Banik et al. disclose a system, further comprising a pump 145 fluidly coupled to the at least one lumen and electrically coupled to the hand control, the pump being configured to transfer the irrigant fluid to and from the flexible tip (see Figs. 3c-d and paragraphs 0085-0088).
In regard to claim 29, Banik et al. disclose a system, further comprising an emitter that is configured to emit electromagnetic radiation extending from gamma to infrared frequencies or has a frequency within the spectrum visible to humans, wherein the at least one sensor detects the electromagnetic radiation (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claims 36 and 42, Banik et al. disclose a system, wherein the flexible tip is configured to be releasably lockable at a curvature (See Fig. 24 and paragraph 0212).
In regard to claim 43, Banik et al. disclose a system, wherein the hand control is configured to control rotation of the proximal portion about the longitudinal axis (See paragraph 0068).  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2013/0006055 to Goldfarb et al. in further view of U.S. Patent No. 5,857,998 to Barry.
In regard to claim 26, Banik et al., Campos and Goldfarb et al. disclose a semi-rigid endoscope with a centripetal baffle at the distal end thereof which may deliver therapeutic agents (See rejections above) but are silent with respect to the system further comprising a disolvable material coupled to the centripetal flange, wherein the disolvable material is initially rigid, and dissolves when it physically touches any type of fluid. Barry teaches of an analogous endoscopic device wherein a therapeutic agent may be entrained in a gelatin of other hydrophilic or hydrophobic polymer to allow slow release of the agent within the body during a surgical procedure. It would have been obvious to one skilled in the art at the time the invention was filed to modify the baffle of Banik et al., Campos and Goldfarb et al. to include a therapeutic gelatin on the surface thereof, to allow for slow release of the agent during a procedure as taught by Barry.
s 31 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2013/0006055 to Goldfarb et al. 
In regard to claims 31 and 40-41, Banik et al. disclose a system, comprising: a hand control 26/80 (See paragraph 0064) comprising an input port 28 configured to receive irrigant fluid (See paragraph 063), and an endoscope coupled to the hand control, the endoscope comprising: a proximal portion extending from the hand control, the proximal portion remaining elongate along a longitudinal axis; a flexible tip 22 distal to the proximal portion, wherein the flexible tip is configured to move relative to the proximal portion in at least two dimensions (see paragraphs 0063-0067), wherein the hand control is configured to direct movement of the flexible tip along the two dimensions, and wherein the flexible tip is configured to releasably lock along the two dimensions at discrete angles (See Fig. 24 and paragraph 0212), a lumen extending though the proximal portion and the flexible tip, the lumen being configured to receive irrigant fluid to be transferred to and from the flexible tip (See Figs. 3a-c); and at least one sensor 490 configured to detect radiation within a field of view extending from the flexible tip (see Figs. 6d-c and paragraphs 0084, 0154-0158).  Banik et al. disclose that a proximal portion of the insertion shaft has a higher torsional stiffness but are silent with respect to explicitly disclosing the proximal portion as being rigid. Campos teaches of an analogous endoscope wherein the insertion shaft comprises a rigid proximal section 51 (See Fig. 1 and paragraph 0048). It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion shaft of 
With further respect to claims 40, Banik et al. discloses swivel joints to enable rotation of the endoscope shaft, but are silent with respect to the rigid proximal portion of the endoscope configured to be mechanically rotated by the hand control about a longitudinal axis.   Goldfarb et al. teach of an analogous endoscopic device comprising a proximal dial 110 disposed on the handle for controlling rotation of the endoscope shaft (See Figs. 6-9 and paragraphs 0070-0071).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the hand control of Banik et al. and Campos to include a rotation actuator to enable a user to selectively rotated the endoscope insertion shat thus allowing the endoscope to view its surrounding in a full 360 degrees of rotation as taught by Goldfarb et al.
With further regard to claims 31 and 40, Banik et al. and Campos are silent with respect to endoscope being a nasal endoscope having an outside diameter between four and eight millimeters such that the flexible tip and at least part of the rigid proximal portion is configured to be received in a nose or a sinus cavity.   Goldfarb et al. teach of an analogous endoscopic device constructed with a diameter of no more than 5mm and configured for insertion in a nose or sinus cavity (see paragraph 0020, 0059, 0065).  It would have been an obvious matter of design choice to modify the outer diameter of the scope of Banik et al. and Campos to be between 4-8mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, Goldfarb et al. teach the advantages of particular size dimensions with respect to surgical procedures within the sinus cavity.  
Claims 32 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2013/0006055 to Goldfarb et al. in further view of U.S. Patent Application Publication No. 2009/0253965 to Miyamoto.  
In regard to claims 32 and 48, Banik et al., Campos and Goldfarb et al. disclose a system with a hand control, rigid proximal portion, flexible tip, and lumen for transferred irrigant fluid (See rejection above) but are silent with respect to wherein: the rigid proximal portion, the flexible tip, and the at least one sensor are part of an inner body, and the at least one lumen and the baffle are part of an outer sheath 86 that is configured to receive the inner body.  Miyamoto teaches of an analogous endoscopic device wherein the irrigant fluid may be passed through an outer sheath (See Figs. 1-4) or through the endoscope itself (See Figs. 6-18).  Specifically, the irrigation lumen 9H3, 9H2 and baffle 20e are part of an outer sheath assembly 3 (See Figs. 1-2).  In regard to claims 48, the inner diameter the inner diameter of the outer sheath is substantially equal to the outer diameter of the inner body (See Figs. 2-3).  Banik et al. disclose an endoscope which is similar to the embodiments shown in Figs 6-18.  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope and irrigation lumen of Banik et al. to include an outer sheath through which the irrigant fluid and baffle are part of, to provide  separate cleaning sheath which may be disposed after use as taught by Miyamoto.
s 37-38, 44, 46 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0249246 to Campos in view of U.S. Patent No. 5,989,183 to Reisdorf et al.  
In regard to claim 37, Campos discloses an endoscope assembly, an endoscope assembly, comprising: an inner body 12 comprising: a rigid proximal portion 51 that remains elongate along a longitudinal direction; a flexible tip 31 distal to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see paragraphs 0051-0053); and at least one sensor 22 configured to detect radiation within a field of view extending from the flexible tip (See Figs. 1-2).   Campos teach that it is well known within the art to provide an endoscope with a fluid channel within the endoscope but are silent with respect to an outer sheath configured to releasably receive an entirety the inner body, the outer sheath defining a first lumen to receive the inner body, wherein when the inner body is received in the outer sheath, the endoscope assembly defines at least one second lumen configured to transfer irrigant fluid to and from the flexible tip.  Reisdorf et al. teach of an analogous endoscopic device comprising an sheath 10 that establishes a narrow irrigation space between the sleeve member and the endoscope shaft (See Figs. 1-4).  Specifically, when the inner body 36 (i.e. endoscope) is received within the outer sheath 10, at least one second lumen 86 configured to transfer irrigant fluid to and from the at least one sensor is defined between an inner surface of the outer sheath and an outer surface of the inner body (See Col. 4, Lines 9-28).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope and fluid lumen of Campos to include an outer sheath through which the irrigant fluid passes between the 
In regard to claim 38, Campos, as modified by Reisdorf et al., disclose an endoscope assembly wherein the outer sheath further comprises a baffle configured to direct transfer of the irrigant fluid (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
In regard to claim 44, Campos, as modified by Reisdorf et al., disclose a system wherein a hand control 10 comprising an input port 50 configured to receive irrigant fluid (See Figs. 1-2 of Reisdorf et al); and the endoscope assembly of claim 37 (See rejections above).  
In regard to claim 46, Campos, as modified by Reisdorf et al., disclose an endoscope assembly, wherein the inner diameter of the outer sheath is substantially equal to the outer diameter of the inner body (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
In regard to claim 51, Campos discloses an endoscope assembly, wherein the inner body defines at least one elongate recess 21 (i.e. working channel) extending along the longitudinal direction (see Figs. 1-2 and paragraph 0037).  
Allowable Subject Matter
Claim 11 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 10, 14-17, 19-20, 25-26, 29, 31-32, 36, 40-43 and 48-50 have been considered but are moot in view of the new grounds of rejection.  
February 7, 2022, with respect to claims 37-38, 44, 46 and 51 have been fully considered but they are not persuasive. 
Applicant states that Reisdorf et al. fail to disclose that at least one second lumen configured to transfer irrigant fluid to and from the at least one sensor is defined between an inner surface of the outer sheath and an outer surface of the inner body, as recited in amended claim 17.  Applicant argues that the proximal end of the sleeve member 12 is bonded to the end 14 of the body portion 20, and thus the bore 26 is not between the body portion 20 and the shaft 36 until the end of the endoscope shaft that includes the lens.  Examiner strongly agrees.   First, it is noted that the features upon which applicant relies (i.e. at least one second lumen configured to transfer irrigant fluid to and from the at least one sensor is defined between the entirety of an inner surface of the outer sheath and the entirety of an outer surface of the inner body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the sheath 10 as a whole, comprises sleeve member 12 and sleeve housing 16, wherein the sleeve housing 16 includes a collar 18 and body portion 20 (see Col. 3, Lines 52-58).  All components (i.e. sleeve member 12, body portion 20 and collar 18) seen in Figure 1, constitute the sheath.  Thus, the bore/second lumen 86 is configured to transfer irrigant fluid to and from the at least one sensor is defined between an inner surface of the outer sheath 10 (i.e. sleeve member 12 and body portion 20) and an outer surface of the inner body (i.e. endoscope 36).  In other words, because the second lumen 86 extends from the fluid passage 54 in collar 18 to the distal end portion 66 of the sleeve member 12 (see Col. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/15/2022